242 F.2d 372
George FRANK, t/a Frank's of D. C., Appellant,v.WILSON SUPPLY COMPANY, a corporation, Appellee.WILSON SUPPLY COMPANY, a corporation, Appellant,v.George FRANK, t/a Frank's of D. C., Appellee.
No. 13462.
No. 13463.
United States Court of Appeals District of Columbia Circuit.
Argued March 12, 1957.
Decided March 14, 1957.

Appeals from the United States District Court for the District of Columbia; F. Dickinson Letts, J.
Mr. Charles H. Mayer, Washington, D. C., with whom Mr. Lewis H. Shapiro, Washington, D. C., was on the brief, for George Frank.
Mr. Richard A. Mehler, Washington, D. C., with whom Mr. George J. Goldsborough, Jr., Washington, D. C., was on the brief, for Wilson Supply Co.
Before FAHY, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Finding no error affecting substantial rights in either of these appeals, we affirm the judgment of the District Court.


2
Affirmed.